BOGGS, Circuit Judge,
Dissenting.
The majority’s opinion echoes the Secretary’s position, in the abstract, that a claim cannot be “clean” if it is “subject to a particular circumstance requiring special treatment.” (Op. at 11-12 & n.5, 14). This would be a sensible reading, were it not for the Secretary’s explicit position that such a “particular circumstance” can be simply the Secretary’s assertion that a claim, category of claims, or claims from a particular provider, shall be subjected to such individualized review, and that no reason whatsoever need be supported, or even asserted. The distinction between “supported” and “asserted” is crucial, in that the Secretary’s position would be much stronger if it were only that the Secretary did not bear the burden of proving the necessity for such review in every instance. An alternative, and much lighter, burden would be the equivalent of the burden-shifting in McDonnell Douglas v. Green cases, e.g., 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), where the defender of an action (in this case the Secretary) would need only to assert a “legitimate non-discriminatory reason” or something similar in order to shift the burden of production, or even persuasion or proof.
Instead, the Secretary’s explicit position (which the majority does not advert to) is that the Secretary’s placing a claim or a category of claims under review prevents such claims from being “clean,” no matter the reason. The Secretary’s decision is still considered inviolate, when made for any reason or no reason—even, at the extreme, a discriminatory reason. See Def.’s Resp. in Opp’n to Pis.’ Mot. for Leave to File Second Am. Compl. 4 (“Even in extreme cases when an intentional and invidious motivation—e.g., racial discrimination—is alleged to be the reason that a practitioner’s Medicare claims are placed on prepayment review, there is no potential relief [by way of interest payment].”).
I cannot agree with such an extreme interpretation, or its sanctification by this court’s opinion, and I therefore respectfully dissent.